UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7245



CALVIN GEORGIA,

                                              Plaintiff - Appellant,

          versus


PENINSULA REGIONAL MEDICAL CENTER; DOCTOR
KLUG; WICOMICO COUNTY SHERIFF'S DEPARTMENT;
ROBIN ROBERTS; WICOMICO COUNTY DETENTION
CENTER,

                                           Defendants - Appellees,

          and


GEORGIA TINGLE; DOCTOR SHARMA,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-33-S)


Submitted:   November 30, 1998         Decided:     December 21, 1998


Before WILKINS and KING, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Calvin Georgia, Appellant Pro Se. John Russell Penhallegon, Gary
Elliott Dumer, Jr., CORNBLATT, BENNETT, PENHALLEGON & ROBERSON,
P.A., Baltimore, Maryland; David Randolph Thompson, COWDREY, THOMP-
SON & KARSTEN, P.A., Easton, Maryland; Kevin Bock Karpinski, ALLEN,
JOHNSON, ALEXANDER & KARP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Calvin Georgia appeals the district court's order denying his

motion for default judgment/summary judgment on his 42 U.S.C.A.

§ 1983 (West Supp. 1998) complaint and granting summary judgment in

favor of Defendants-Appellees. We have reviewed the record and the

district court’s opinion and conclude the court did not abuse its

discretion in denying Georgia’s motion for default judgment against

Appellee Klug based on Klug’s failure to timely answer Georgia’s

complaint.    We also conclude the court properly granted summary

judgment in favor of Defendants-Appellees because there was no

genuine issue of material fact and the Defendants-Appellees were

entitled to judgment as a matter of law.   Accordingly, we affirm on

the reasoning of the district court. Georgia v. Peninsula Reg’l

Med. Ctr., No. CA-98-33-S (D. Md. July 29, 1998).   We dispense with

oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                3